Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASONS FOR ALLOWANCE
	 The following is an examiner's statement of reasons for allowance: Applicant'sarguments, filed 07/12/2022, with respect to claim 1-14,21-22 and 25-26 have been fully considered and are persuasive in view of specification which provides the invention significantly  more  than the abstract idea as a whole. The rejections of 35 U.S.C. 102(b) and 35 U.S.C.103(a) has/have been withdrawn. 
 	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
	Application is now in condition for allowance.
	Claims 15-20, 23-24 are cancelled.
Claims 1-14,21-22 and 25-26 are allowed.
Total 18 claims are allowed.
EXAMINER’S AMENDMENT
	Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Feng Ma, PhD on 08/13/2022.
       In the claims, claim 25 has been amended.
  	A communication system, comprising a base station configured to: receive a moving speed reported by a mobile terminal; and when the moving speed is higher than or equal to a speed threshold, allow the mobile terminal to use a current dedicated network; or when the moving speed is lower than the speed threshold, refuse the mobile terminal to use the current dedicated network; wherein the base station allows or refuses the mobile terminal to use the current dedicated network in different ways by receiving the moving speed of the mobile terminal carried in different messages in a random access procedure; wherein the network is a dedicated network for mobile terminals moving faster than the speed threshold, and the dedicated network is configured to determine, based on a comparison result, whether the mobile terminal is a high-speed-moving mobile terminal or a general mobile terminal in an initial access phase of the mobile terminal, such that the mobile terminal accessing the dedicated network is managed to avoid communication quality of the high-speed-moving mobile terminal being affected due to that the general mobile terminal attempts to access the dedicated network; and wherein the dedicated network is a high-speed-railway dedicated network.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467